                   Case 2:90-cv-00520-KJM-DB Document 7129 Filed 04/16/21 Page 1 of 8


               1   DONALD SPECTER – 083925                   MICHAEL W. BIEN – 096891
                   STEVEN FAMA – 099641                      JEFFREY L. BORNSTEIN – 099358
               2   MARGOT MENDELSON – 268583                 ERNEST GALVAN – 196065
                   PRISON LAW OFFICE                         THOMAS NOLAN – 169692
               3   1917 Fifth Street                         LISA ELLS – 243657
                   Berkeley, California 94710-1916           JENNY S. YELIN – 273601
               4   Telephone: (510) 280-2621                 MICHAEL S. NUNEZ – 280535
                                                             JESSICA WINTER – 294237
               5   CLAUDIA CENTER – 158255                   MARC J. SHINN-KRANTZ – 312968
                   DISABILITY RIGHTS EDUCATION               CARA E. TRAPANI – 313411
               6   AND DEFENSE FUND, INC.                    ALEXANDER GOURSE – 321631
                   Ed Roberts Campus                         AMY XU – 330707
               7   3075 Adeline Street, Suite 210            ROSEN BIEN
                   Berkeley, California 94703-2578           GALVAN & GRUNFELD LLP
               8   Telephone: (510) 644-2555                 101 Mission Street, Sixth Floor
                                                             San Francisco, California 94105-1738
               9                                             Telephone: (415) 433-6830
              10 Attorneys for Plaintiffs
              11
              12                              UNITED STATES DISTRICT COURT
              13                              EASTERN DISTRICT OF CALIFORNIA
              14
              15 RALPH COLEMAN, et al.,                      Case No. 2:90-CV-00520-KJM-DB
              16                Plaintiffs,                  THIRTEENTH JOINT UPDATE ON
                                                             THE WORK OF THE COVID-19
              17         v.                                  TASK FORCE
              18 GAVIN NEWSOM, et al.,                       Judge: Hon. Kimberly J. Mueller
              19                Defendants.
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3719856.6]                   THIRTEENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 7129 Filed 04/16/21 Page 2 of 8


               1         This report provides the parties’ thirteenth COVID-19 Task Force joint update and
               2 covers issues discussed since the twelfth joint update filed on March 19, 2021.1 This
               3 report covers the Forty-Ninth (March 30, 2021) COVID-19 Task Force meeting.
               4 Following that meeting, the Special Master modified the Task Force meeting schedule
               5 from biweekly to monthly. This report also covers various small workgroup meetings
               6 between representatives from Defendants and the Special Master’s team. Unless otherwise
               7 indicated, the small workgroup meetings include members of Defendants’ leadership and
               8 the Special Master’s team, and not Plaintiffs. The Special Master typically holds weekly
               9 meetings with Plaintiffs to update them on the status of the workgroups. 2
              10 I.      UPDATE REGARDING COVID-19 CASES IN CDCR AND DSH
              11         A.      CDCR Report On COVID-19 Cases, Testing, and Vaccines
              12         CDCR reports the following vaccination statistics as of April 9, 2021. Systemwide,
              13 approximately 64% of COVID-19 naïve patients have been vaccinated. At least first doses
              14 of vaccine have been offered to 96% of incarcerated patients, and the overall acceptance
              15 rate is 71%. Acceptance rates are higher for at-risk populations, with 90% acceptance
              16 among COVID-19 naïve people age 65 or greater, and 84% acceptance among COVID-19
              17 naïve people with a COVID-19 weighted risk score of 3 or greater. All clinical and
              18 custody staff working at institutions have been offered vaccination. Approximately 23,932
              19 or 44% of institution-based staff have received at least first doses through CDCR and
              20 27,464 or 42% of all staff have received at least first doses through CDCR. On April 16,
              21 2021, approximately 25,517 or 39% of all staff are fully vaccinated through CDCR. As of
              22
              23   1
                   At the June 26, 2020 status, conference, the Court directed the parties to file a joint report
                 with  updates “on the work of the Task Force” by July 15, 2020 and “every two weeks
              24 thereafter.”  (ECF No. 6741.) The Court modified this schedule on August 26, 2020,
                 directing the
              25 p.m., beginningparties to file COVID-19 Task Force updates every other Friday by 12:00
                                   on August 28, 2020. (ECF No. 6837.) On September 25, 2020, the Court
                 extended  the  deadline  to file the sixth joint update to October 2, 2020 at 12:00 p.m. and
              26 directed that further joint  updates be filed every four weeks. (ECF No. 6886.)
              27 2 DSH and CDCR data has not been circulated to the Task Force since the last meeting on
              28 March   30, 2021. Defendants certify all data reported in this report is accurate as of April
                 14, 2021 or the date otherwise listed.
                                                                  1
[3719856.6]                    THIRTEENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 7129 Filed 04/16/21 Page 3 of 8


               1 April 12, 2021, approximately 72% of MHSDS staff have received at least first doses
               2 through CDCR. CDCR is providing education to incarcerated people and staff and hopes
               3 to increase acceptance rates. On March 30, 2021, CDCR updated its public-facing
               4 COVID-19 tracking data to include a vaccination tracker showing data on patient and staff
               5 vaccination, available at: https://www.cdcr.ca.gov/covid19/population-status-tracking/.
               6          Consistent with public health guidelines, CDCR will continue to offer vaccination
               7 to all incarcerated people, including previously-infected patients. CDCR reported that it is
               8 taking various actions to further encourage vaccination among staff and patients, including
               9 education, repeatedly and consistently offering vaccination to those who have declined.
              10          The following table shows CDCR’s report as of April 12, 2021 on the total number
              11 of confirmed COVID-19 cases, currently active, resolved to date, currently hospitalized,
              12 hospitalized to date, deaths to date, and the number and percentage of those cases who are
              13 Coleman class members and their level of care.
              14        COVID            Total            MHSDS Patients Only              MHSDS patients
                         Result         Patients                                            as % of total
              15
                      Active           12           5 (2 CCCMS, 2 EOP, 0 ICF, 1                 42%
              16                                    ACUTE, 0 MHCB)
                      Resolved         43,397       12,868 (10,653 CCCMS, 2,012                  30%
              17                                    EOP, 107 ICF, 56 ACUTE, 40
              18                                    MHCB)
                      TOTAL            43,409       12,873 (10,655 CCCMS, 2,014                  30%
              19      Active +                      EOP, 107 ICF, 57 ACUTE, 40
              20      Resolved                      MHCB)
                      Current          2            1 (1 CCCMS, 0 EOP, 0 ICF, 0                  50%
              21      Hospitalized                  ACUTE, 0 MHCB)
                      Cumulative       1,279        443 (358 CCCMS, 71 EOP, 12                   35%
              22
                      Hospitalized                  ICF, 1 ACUTE, 1 MHCB)
              23
                      Deaths           220          87 (72 CCCMS, 13 EOP, 2 ICF, 0               40%
              24
                                                    ACUTE, 0 MHCB)
              25
                          CDCR reports that the resolved cases reported above only include patients who are
              26
                   in a CDCR institution at the time the data is pulled. This is a subset of patients tracked on
              27
                   the public COVID-19 tracker website, which includes patients who have left CDCR.
              28

                                                                  2
[3719856.6]                    THIRTEENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 7129 Filed 04/16/21 Page 4 of 8


               1 CDCR reports the above hospitalization numbers include re-admissions of some patients
               2 who were discharged and then re-admitted, and includes hospitalizations of patients who
               3 are no longer in CDCR custody. CDCR reports this number includes all hospitalizations
               4 since March 2020 that occurred 3 days before through 21 days after a patient’s first
               5 positive COVID test, but excludes patients who were COVID-19 positive and admitted to
               6 outside hospitals for reasons other than COVID-19.
               7         According to CDCR, as of April 14, 2021, it had tested 122,144 unique incarcerated
               8 people and formerly incarcerated people. According to CDCR’s publicly available
               9 Population COVID-19 Tracking dashboard reports, as of April 12, 2021, CDCR’s rate of
              10 confirmed cases per 1,000 incarcerated people (517.2 per 1,000) is higher than the rates in
              11 California (93.7 per 1,000) and the United States (94.9 per 1,000).
              12         As of April 12, 2021, CDCR has transitioned movement to be determined by the
              13 Movement Matrix rather than designating institutions as opened or closed to movement.
              14 As discussed below, Plaintiffs are currently reviewing the revised Movement Matrix.
              15         B.     DSH Report Regarding COVID-19 Cases, Testing, and Vaccinations
              16         DSH reports that it continues to offer vaccination to all patients across its five
              17 hospitals and has made vaccination information publicly available at the following
              18 website: https://www.dsh.ca.gov/COVID-19/Vaccination.html. All DSH staff and
              19 patients are eligible. DSH’s website reports, as of April 13, 2021, a cumulative total of
              20 8,659 vaccine doses have been administered to patients and 14,735 vaccines have been
              21 administered to staff, including first and second doses and individuals no longer housed in
              22 or employed by DSH. Although the website does not show data specific to the Coleman
              23 units, it shows among the active (current) populations housed or employed at DSH at least
              24 first doses have been administered to 75% of patients and 68% of staff at DSH-Atascadero;
              25 81% of patients and 56% of staff at DSH-Coalinga; and 73% of patients and 60% of staff
              26 at DSH-Patton.
              27         As of April 13, 2021, DSH reports it has performed 65,864 tests on a cumulative
              28 total of 7,332 patients across all five hospitals. A total of 1,893 patients (including non-

                                                                 3
[3719856.6]                    THIRTEENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 7129 Filed 04/16/21 Page 5 of 8


               1 Coleman patients) and 2,001 staff have tested positive to date, with a total of 6 patients and
               2 16 staff testing positive in the past 14 days across the five hospitals. A total of 57 patients
               3 have died to date, none of whom are Coleman class members.
               4         DSH reports as of April 13, 2021, DSH-Atascadero has had a cumulative total of 19
               5 COVID-19 positive Coleman patients. One Coleman patient tested positive for COVID-19
               6 upon admission on April 12 and has since tested negative on April 14; he is asymptomatic
               7 and is currently housed in an isolation room. As of April 14, 2021, DSH-Atascadero has 2
               8 units on quarantine and no active isolation units.
               9         DSH reports as of April 13, 2021, DSH-Coalinga has had no COVID-19 positive
              10 Coleman patients. No Coleman patients are currently symptomatic or positive for
              11 COVID-19. As of April 14, 2021, DSH-Coalinga has 4 units on quarantine, and one active
              12 isolation unit.
              13         DSH reports as of April 13, 2021, DSH-Patton has had a cumulative total of 2
              14 COVID-19 positive Coleman patients. No Coleman patients are currently symptomatic or
              15 positive for COVID-19. DSH-Patton has 3 units on quarantine, and one active isolation
              16 unit.
              17 II.     UPDATES ON DSH CENSUS, WAITLIST, AND ADMISSIONS
              18         DSH reported at the March 30, 2021 Task Force meeting that since DSH lifted its
              19 temporary suspension of admissions effective April 16, 2020, DSH has admitted a total of
              20 197 Coleman class members as of April 13, 2021, including 20 since the last Task Force
              21 update filed on March 19, 2021. As of March 26, 2021, DSH reports there were 138
              22 Coleman class members at DSH-Atascadero (with 118 available beds), 22 at DSH-
              23 Coalinga (with 28 available beds), and 12 at DSH-Patton (with 18 available beds).
              24         As of April 13, 2021, DSH reports that it received a total of 16 new Coleman
              25 referrals from CDCR since the last Task Force update filed on March 19, 2021. As of
              26 April 13, 2021, Defendants report there are 14 patients awaiting admission to DSH-
              27 Atascadero, DSH-Coalinga, and DSH-Patton, with zero ICF patients awaiting admission
              28

                                                                 4
[3719856.6]                    THIRTEENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 7129 Filed 04/16/21 Page 6 of 8


               1 for more than 30 days. Of the 14 patients awaiting admission to DSH-Atascadero, DSH-
               2 Coalinga, and DSH-Patton, none have been awaiting admission for more than 30 days.
               3 III.    UPDATES ON THE CDCR AND DSH SMALL WORKGROUP ACTIVITIES
               4         The Special Master’s experts have held small workgroups with CDCR and DSH
               5 leadership, without Plaintiffs or Defendants’ counsel, focused on specific topics.
               6         A.     CDCR Workgroup
               7         The CDCR small workgroup discussed CDCR’s provision of group treatment with
               8 social distancing, Nursing Led Therapeutic Groups pilot at seven institutions, and progress
               9 on transferring the backlog of class members held at desert institutions and out of non-EOP
              10 Hub segregation units.
              11         B.     DSH Workgroup
              12         Defendants report that the DSH small workgroup continued to meet weekly to
              13 discuss individual and institutional level public health data for the purpose of ensuring safe
              14 transfers. Additionally, Defendants report that DSH and CDCR are continuing to
              15 collaboratively review patients on the CDCR PIP waitlist to identify patients who can be
              16 safely transferred to DSH. As of April 9, 2021, a total of 73 cases were reviewed, CDCR
              17 and DSH determined 32 were not appropriate for transfer to DSH and 41 were
              18 recommended for transfer. Of these 41 cases, 16 have already transferred to DSH, 12 have
              19 been referred to DSH including 5 scheduled for transport to DSH the week of April 12th, 3
              20 have been rescinded due to their LRH changing to Locked Dorms, and 10 are pending
              21 referral. Defendants will provide more information on the progress of that review at the
              22 next Task Force meeting.
              23 IV.     UPDATES ON OTHER KEY TASK FORCE TOPICS
              24         A.     Deactivation of the Temporary Mental Health Units (TMHUs)
              25         CDCR determined that the COVID-19 TMHUs are no longer necessary to provide
              26 housing or care to patients pending transfer to MHCBs, Acute beds, or ICF beds. On
              27 March 26, 2021, CDCR sent an email to the field directing that CDCR will stop placing
              28 patients in TMHUs on April 2, 2021, patients referred to Acute care shall await transfer in

                                                                 5
[3719856.6]                    THIRTEENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 7129 Filed 04/16/21 Page 7 of 8


               1 a crisis bed, and patients referred to Intermediate care shall either receive enhanced
               2 Treatment In Place in an outpatient program or be placed in a crisis bed pending transfer.
               3 During the March 30, 2021 Task Force call, CDCR also reported that it will consider all
               4 inpatient transfers to be clinically necessary, it has eliminated the MHCB waitlist and the
               5 MHCB transfer process is returning to pre-COVID-19 standards, and once it eliminates the
               6 current backlog of Intermediate and Acute inpatient transfers CDCR will also discontinue
               7 use of Treatment In Place in outpatient programs.
               8         B.     Mental Health Milestone Credit Earning
               9         At the March 30, 2021 Task Force meeting, and in subsequent correspondence, the
              10 Parties discussed Plaintiffs’ inquiries about blocks of backdated entries being made in
              11 patients’ health care records for Mental Health Milestone Credits, which credits may
              12 reduce the actual length of class members’ prison terms. CDCR’s December 3, 2020
              13 memorandum entitled “Guidance for Mental Health Milestone Completion Credits During
              14 COVID-19” allowed all class members to continue to earn Mental Health Milestone
              15 credits during the COVID-19 pandemic, including receiving credits retroactively for in-
              16 cell activities completed prior to the issuance of the memorandum. Defendants explained
              17 that restrictive movement and staff shortages due to COVID-19 caused delays in assessing
              18 and entering some patients’ Milestone credits, and that block entries were being made to
              19 catch up on data-entry.
              20 / / /
              21 / / /
              22 / / /
              23 / / /
              24 / / /
              25 / / /
              26 / / /
              27 / / /
              28 / / /

                                                                6
[3719856.6]                   THIRTEENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 7129 Filed 04/16/21 Page 8 of 8


               1         C.    COVID-19 Screening and Testing Matrix for Patient Movement
                               (“Movement Matrix”)
               2
               3         On April 12, 2021, CDCR and CCHCS released draft revisions to the January 8,
               4 2021 version of the Movement Matrix. The proposed revisions include language treating
               5 all transfers of MHSDS patients to meet Program Guide requirements as necessary
               6 transfers. Plaintiffs plan to offer any comments on the revised language by April 19, 2021.
               7
               8 DATED: April 16, 2021                  Respectfully submitted,
               9                                        ROSEN BIEN GALVAN & GRUNFELD LLP
              10
                                                        By: /s/ Marc J. Shinn-Krantz
              11                                            Marc J. Shinn-Krantz
              12
                                                        Attorneys for Plaintiffs
              13
                   DATED: April 16, 2021                MATTHEW RODRIQUEZ
              14
                                                        Acting Attorney General
              15                                        Adriano Hrvatin
                                                        Supervising Deputy Attorney General
              16
                                                        By: /s/ Lucas L. Hennes
              17
                                                            Lucas L. Hennes
              18                                            Deputy Attorney General
              19
                                                        Attorneys for Defendants
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                               7
[3719856.6]                   THIRTEENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
